Citation Nr: 0523692	
Decision Date: 08/29/05    Archive Date: 09/09/05

DOCKET NO.  03-21 786A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel 
INTRODUCTION

The veteran had active military service from February 1963 to 
February 1967.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2002 rating decision by the 
St. Petersburg, Florida, Regional Office (RO) of the 
Department of Veterans Affairs (VA), which denied claims of 
entitlement to service connection for bilateral hearing loss, 
and tinnitus.  

In March 2005, a hearing was held at the Regional Office 
before C.W. Symanski, who is the Veterans Law Judge rendering 
the final determination on this claim and was designated by 
the Chairman of the Board to conduct that hearing, pursuant 
to 38 U.S.C.A. § 7102(b) (West 2002).

In a statement, received in March 2005, the veteran raised 
the issue of entitlement to service connection for migraine 
headaches.  This issue has not been adjudicated by the agency 
of original jurisdiction, and is referred to the RO for 
appropriate action.


FINDINGS OF FACT

1.  The veteran has bilateral hearing loss as a result of his 
service. 

2.  The veteran has tinnitus associated with his hearing 
loss.


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was incurred as a result of the 
veteran's service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2004).

2.  Tinnitus was proximately due to the service connected 
hearing loss.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.310 (2004).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran asserts that he has bilateral hearing loss, and 
tinnitus, as a result of his service.  Specifically, he 
argues that he has these conditions as a result of exposure 
to loud noise during service in the Navy as an engine man.  
During his hearing, held in March 2005, he stated the 
following: he was an engine man in the Navy and had attended 
diesel repair school; his duties required him to work around 
loud noise and he was not provided with hearing protection; 
after service he worked for a milk company, a tractor 
company, a packer for a glass company, an oil rig worker, and 
a mechanic; none of his occupations exposed him to noise 
similar to that of his Navy jobs; he first sought treatment 
for hearing loss symptoms in 2001.

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Regulations 
also provide that service connection may be granted for a 
disability diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disability is due to disease or injury which was incurred in 
or aggravated by service.  38 C.F.R. § 3.303(d).  

A.	Hearing Loss

For purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, or 4000 Hertz is 40 decibels or greater; or when 
the auditory thresholds for at least three of the above 
frequencies are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 
94 percent.  38 C.F.R. § 3.385 (2004).

No service personnel records are associated with the claims 
file.  A statement from the Naval Reserve Personnel Center, 
dated in March 2002, states that there are no records on 
file.  

The evidence includes the veteran's service medical records, 
which do not show treatment for hearing symptoms, or a 
diagnosis of hearing loss.  Several of these records note the 
veteran's "grade, rating, or position," and indicate that 
it was "SA" "SR" or ""SR NF."  The veteran's 
examination for entry into service was negative with respect 
to any complaints or findings concerning hearing loss.  The 
veteran's separation examination report, dated in January 
1967, shows that his ears, and drums, were clinically 
evaluated as normal, and indicates that hearing (whispered 
and spoken voice) test results were 15/15, bilaterally.  The 
results from the audiological examination revealed pure tone 
thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
0
0
N/A
0
LEFT
15
15
10
N/A
20

A "summary of defects" noted "lt" (presumable "left") 
hearing deficit, NCD (not considered disabling).  

The post-service medical evidence includes a VA "audio," 
and "ear disease," examination reports, dated in November 
2002.  The VA audio examination report shows that the veteran 
reported being exposed to noise in engine and evaporator 
rooms with unprotected ears during service.  No significant 
civilian noise exposure was noted.   The report contains a 
summary noting that the veteran has mild to severe 
sensorineural hearing loss (SNHL) bilateral.  On examination, 
the veteran had hearing loss as defined at 38 C.F.R. § 3.385.  
The examiner noted that the C-file contained a release from 
active duty physical examination in 1965 (presumably this is 
a typographical error, as the veteran's separation 
examination report is dated in 1967), which showed hearing 
within normal limits bilaterally.  The examiner concluded 
that the claim of a noise induced hearing loss as a result of 
military noise exposure was not substantiated by hearing test 
data, and that the evaluation showed a bilateral 
sensorineural hearing loss related to the effects of civilian 
noise exposure as well as the probably affects of 
presbycusis.    
 
The VA ear disease examination report shows that the veteran 
reported working as an engine man and diesel mechanic during 
service, which caused him to perform duties around heavy 
machinery and engine room noise with unprotected ears.  The 
veteran stated that after separation from service he worked 
as a mechanic for dairy trucks, a tractor company, and in the 
glass industry.  The examiner noted that the veteran had 
moderate loss of hearing, worse in the high frequencies.  The 
examiner concluded, "Based on the patient's C-file records 
of audiograms that were done from his separation from the 
Navy, which indicated normal levels of hearing from low 
frequency, there is no evidence of a loss of hearing with the 
patient's present loss of hearing as related to his service 
in the United States Navy."  

VA progress notes, dated between 2004 and 2005, note 
treatment for tinnitus, and a history that includes hearing 
loss.  

An opinion from R. A. Burk, M.D. (co-signed by Sherry 
Behrens, ARNP), dated in October 2001, states that the 
veteran's hearing loss "is as likely as not a result of 
exposure to a high noise environment while on active duty."   
An April 2005 opinion from Dr. Burk (also co-signed by Ms. 
Behrens) states that the veteran's hearing loss is "more 
likely than not directly related to acoustic trauma caused by 
occupational noise exposure during his military service."  
Both opinions are accompanied by contemporaneous audiological 
reports.

The claims file includes two lay statements.  A statement 
from the veteran's brother, dated in March 2005, shows that 
the veteran had trouble with his hearing, and ringing in his 
ears, while in the Navy.  A statement from a neighbor of the 
veteran, dated in March 2005, states that she has known the 
veteran since 1995, and that he has hearing problems that are 
deteriorating.  

The Board finds that the claim should be granted.  In this 
regard, it is noted that a left "hearing deficit" was noted 
at separation, it was not considered disabling, and the 
veteran's service medical records do not show treatment for 
hearing loss, or that he had hearing loss as defined at 
38 C.F.R. § 3.385.  The first medical evidence of hearing 
loss is dated in October 2001, approximately 33 years after 
separation from service.  A VA examiner has concluded that 
current hearing loss is not related to noise exposure during 
service; however, private audiology experts have disagreed 
attributing the current hearing loss to noise exposure in 
service.  At this point, it is noted that the veteran is 
competent to describe his duties during service and the 
extent of noise exposure therein.  The Board has reviewed his 
testimony on the subject and finds it to be reliable and 
probative.  Moreover, while hearing loss as currently defined 
by VA regulation was not identified during service, it can 
not be ignored that on examination for separation from 
service the veteran was beginning to show signs of defective 
hearing.  Under the circumstances, it is felt that there is a 
reasonable doubt in this case and with resolution of such 
doubt in the veteran's favor, service connection is warranted 
for bilateral hearing loss

B.  Tinnitus

The Board's discussion of the veteran's service medical 
records, the medical evidence, and the lay statements in Part 
I.A. is incorporated herein.  In addition, the Board notes 
that the November 2002 VA audio examination report notes 
tinnitus by history, described as a constant bilateral 
ringing of mild to moderate degree.  The November 2002 VA ear 
disease examination report notes a complaint of bilateral 
tinnitus.  The examiner noted that the veteran had moderate 
loss of hearing, worse in the high frequencies, with 
secondary tinnitus.  

An April 2005 opinion from Dr. Burk (co-signed by Ms. 
Behrens) states that the veteran's tinnitus is "more likely 
than not directly related to acoustic trauma caused by 
occupational noise exposure during his military service."  

The Board finds that the claim should also be granted.  The 
VA examiner has conceded that the tinnitus is associated with 
the now service connected hearing loss.  Accordingly, service 
connection as secondary to service connection disability is 
warranted.  38 C.F.R. § 3.310.

evidence is more probative of the issues, and that it 
outweighs the lay statements.  Accordingly, the veteran's 
claims for service connection must be denied.


II.  VCAA

On November 9, 2000, the President signed into the law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. §§ 
5100, 5102-5103A, 5106, 5107, 5126 (West 2002)).  The VCAA 
imposes obligations on VA in terms of its duty to notify and 
assist claimants.  In view of the full grant of benefits in 
this case, it would serve no useful purpose to discuss 
whether there was compliance with VCAA in the processing of 
the claim.  Even if there were deficiencies, the full grant 
of benefits would necessitate a finding of harmless error at 
the most without prejudice to the veteran.  


ORDER

Service connection for bilateral hearing loss is granted.  

Service connection for tinnitus is granted.  


	                        
____________________________________________
	C. W. SYMANSKI
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


